


110 HCON 75 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 75
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2007
			Ms. Eddie Bernice Johnson of
			 Texas (for herself and Mr.
			 Honda) submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  global use of child soldiers is unacceptable and that the international
		  community should find remedies to end this practice.
	
	
		Whereas the United Nations Convention on the Rights of the
			 Child promotes principles in the best interests of the child and the United
			 Nations Commission on Human Rights, in its Resolution 1999/80 on the Rights of
			 the Child, has reaffirmed the urgent need to raise to 18 years the current
			 minimum age limit set by article 38 of the Convention on the Rights of the
			 Child on the recruitment and participation of any persons on armed
			 conflict;
		Whereas, despite the efforts of the world community to
			 address the effects of war on children, more than 3,000,000 children under 18
			 years of age are currently participating in armed conflicts worldwide;
		Whereas the Rome Statute of the International Criminal
			 Court (1998) characterized as a war crime the conscripting to enlist or
			 enlisting of children under the age of 15 into the national armed forces of a
			 country or using such children to participate actively in hostilities;
		Whereas the General Conference of the International Labor
			 Organization adopted Convention 182 (1999) prohibiting forced or compulsory
			 recruitment of children under the age of 18 for use in armed conflict, and the
			 ILO recommends in its Recommendation 190 that governments also prohibit, as a
			 criminal offense, the use, procuring, or offering of a child for activities
			 which involve the unlawful carrying or use of firearms or other weapons;
			 and
		Whereas the United Nations Security Council adopted
			 Resolution 1261 (1999) condemning the targeting of children in situations of
			 armed conflict, including killing and maiming, sexual violence, abduction and
			 forced displacement, recruitment and use of children in armed conflict in
			 violation of international law, and attacks on objects protected under
			 international law, including places that usually have a significant presence of
			 children, such as schools and hospitals, and calling on all parties concerned
			 to put an end to such practices: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 the global use of child soldiers is unacceptable and that the international
			 community should find remedies to end this practice.
		
